Judgment, Supreme Court, Bronx County (Peter J. Benitez, J.), rendered May 21, 2003, convicting defendant, after a jury trial, of criminal sale of a controlled substance in or near school grounds, criminal sale of a controlled substance in the third degree, and criminal possession of a controlled substance in the third degree, and sentencing him to concurrent terms of SVz to 11 years, unanimously affirmed.
After the People rested their case and defendant rested without presenting any evidence, defendant, who had not previously mentioned an agency defense, successfully requested a jury charge on that defense. Accordingly, the court properly exercised its discretion regarding the order of proof (see CPL 260.30 [7]; cf. People v Whipple, 97 NY2d 1 [2001]) when it permitted the People to reopen their case to introduce defendant’s grand jury testimony, in which he denied taking part in any drug transaction and stated that no such transaction had occurred in his presence. Defendant’s grand jury testimony was clearly relevant, because it “negate[d] the existence of an agency defense insofar as he denied any participation in the drug transaction” (People v Alexander, 172 AD2d 385, 386 [1991], Iv denied 78 NY2d 961 [1991] [citations omitted]; see also Prince, Richardson on Evidence § 8-201 [Farrell 11th ed] [“As a general rule, any declaration or conduct of a party which is inconsistent with the party’s position on trial may be given in evidence against the party as an admission”]).
*641Defendant’s challenges to the prosecutor’s summation are unpreserved and we decline to review them in the interest of justice. As an alternative holding, we find no basis for reversal (see People v Overlee, 236 AD2d 133 [1997], Iv denied 91 NY2d 976 [1998]).
We have considered and rejected defendant’s ineffective assistance of counsel claim (see People v Benevento, 91 NY2d 708, 713-714 [1998]; see also Strickland v Washington, 466 US 668 [1984]). Concur—Tom, J.P., Mazzarelli, Friedman, Williams and Moskowitz, JJ.